UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

KIMBERLEY MCQUEARY-LAYNE CIVIL ACTION
VERSUS

LOUISIANA STATE BOARD OF NO.: 18-632-BAJ-RLB
NURSING ET AL.

RULING AND ORDER

Before the Court is the Motion (Doc. 55) of Defendants Wanda Matthews,
Sharetha Brown, and Carrie LeBlanc Jones to dismiss pro se Plaintiff Kimberley
McQueary-Layne’s complaint under Federal Rule of Civil Procedure 12(b)(6). For the

reasons that follow, the Motion (Doc. 55) is GRANTED.

I. BACKGROUND

This dispute arises from Louisiana State Board of Nursing disciplinary

proceedings culminating in the suspension of McQueary-Layne’s nursing license.

Dissatisfied with those proceedings, McQueary-Layne sued all involved: the
Board of Nursing; its lawyer, Carrie LeBlanc Jones; its compliance investigator,
Sharetha Brown; and its hearing officer, Wanda Matthews. (Doc. 8). McQueary-
Layne alleges that Defendants violated her constitutional rights by “accus[ing] her of

Mode

heinous allegations,” “subject[ing] [her] to humiliation and mockery by a prejudiced
jury,” and “withhold[ing] exculpatory evidence.” (Id. at pp. 2—3). She also alleges that

Defendants defamed her and violated Louisiana’s Administrative Procedure Act.
(Doc. 1 at p. 2; Doc. 8 at p. 2). She seeks damages and “judicial review” of the Board

of Nursing disciplinary proceedings. (Doc. 8 at pp. 6-7).

Defendants moved to dismiss for failure to state a claim. (Doc. 18). The Court
granted the motion, in part,! and dismissed McQueary-Layne’s claims. (Doc. 46 at pp.
18-19). The Court granted her leave, however, to amend her complaint to attempt to
plead (1) a federal-law individual-capacity claim against Sharetha Brown and (2)
state-law individual-capacity claims against Jones, Matthews, and Brown. (Doc. 46).
McQueary-Layne timely amended her complaint, and Defendants again move to

dismiss for failure to state a claim. (Doc. 55).

II. LEGAL STANDARD

To overcome Defendants’ motion, McQueary-Layne must plead plausible claims
for relief. See Romero v. City of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir. 2018)
(citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim is plausible if it is pleaded
with factual content that allows the Court to reasonably infer that Defendants are
liable for the misconduct alleged. See Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir.
2017) (citing Iqbal, 556 U.S. at 678). The Court accepts as true the well-pleaded facts
of McQueary-Layne’s complaints and views those facts in the light most favorable to

her. See Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir. 2018).

 

1 The Court denied the motion as to Defendants’ request for abstention.

2
Ill. DISCUSSION

Defendants argue that they enjoy statutory immunity from McQueary-Layne’s
state-law claims. (Doc. 55-1). Brown argues, separately, that she enjoys qualified

immunity. (/d.). The Court turns first to qualified immunity.

A, Qualified Immunity

Qualified immunity protects government officials from civil liability so long as
their conduct “does not violate clearly established statutory or constitutional rights
of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223,
231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Because Brown
asserts qualified immunity, McQueary-Layne “bears the burden of pleading facts that
demonstrate liability and defeat immunity.” Shaw v. Villanueva, 918 F.3d 414, 416
(5th Cir. 2019). To meet that burden, McQueary-Layne must allege facts showing
that (1) Brown violated a statutory or constitutional right and (2) the right was clearly

established at the time of her conduct. See id. at 417.

McQueary-Layne points to the Fourteenth Amendment. (Doc. 54 at p. 1). She
appears to allege that Brown violated her rights under the Due Process Clause by
limiting her access to all of the “evidence” she needed to “defend herself’ during
disciplinary proceedings. (Id. at p. 5). But she fails to identify any opinion clearly
establishing those rights. (Id.). Specifically, she fails to show that a hearing
“investigator” violates the due-process rights of a hearing participant when the
investigator fails to furnish the participant all of the “evidence” the participant deems

necessary to “defend herself’ during the hearing. (Id.). Because she fails to allege that
Brown violated a clearly established right, she fails to overcome Brown’s qualified-
immunity defense. See Shaw, 918 F.3d at 416. The Court therefore grants
Defendants’ motion as to McQueary-Layne’s federal-law individual-capacity claims

against Brown and dismisses those claims with prejudice.
B. Statutory Immunity

Defendants argue that they enjoy statutory immunity under LA. R.S.
37:931(B). (Docs. 18-1, 19-1). That provision shields from liability

any member of the board, its officers, employees, agents, or

representatives for any action undertaken or performed by such

individual within the scope of the duties, powers, and functions of the

board when acting without malice and in the reasonable belief that the
action taken is within the board’s and such individual’s authority.

LA. R.S. 37:931(B).

7 Ge

Jones, Matthews, and Brown are either “member[s],” “officers,” “employees,”
or “agents” of the Board of Nursing. See id. And McQueary-Layne’s complaint seeks
to impose liability on them for “action undertaken or performed . . . within the scope
of the duties . . . of the board.” Jd. So Jones, Matthews, and Brown enjoy immunity
under LA. R.S. 37:931(B) unless they failed to act (1) “without malice” or (2) “in the

reasonable belief that the[ir] action[s]” were within theirs and the Board of Nursing’s

authority. Id.

McQueary-Layne’s complaint contains no plausible allegation that Jones,

Matthews, or Brown failed to act as LA. R.S. 37:931(B) requires.? (Docs. 1, 8). So

 

2 McQueary-Layne’s allegation that an unidentified Defendant sent “false allegations” to a
“national data base on a malicious basis” is conclusory and thus not entitled to a presumption of truth.
See Iqbal, 556 U.S. at 681.
Jones, Matthews, and Brown are statutorily immune from liability on McQueary-
Layne’s state-law claims. (/d.). The Court therefore grants Defendants’ motion to
dismiss McQueary-Layne’s individual-capacity state-law claims and dismisses those

claims with prejudice.
IV. CONCLUSION
Accordingly,
IT IS ORDERED that the Motion to Dismiss (Doc. 55) is granted.

McQueary-Layne’s remaining claims are DISMISSED with prejudice. A final

judgment shall issue in accordance with Federal Rule of Civil Procedure 58.

+h

Baton Rouge, Louisiana, this “day of June, 2019.

Qa:

JUDGE BRIAN A. JACKSON
UNITED STA DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

   

 
